DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 109606132 A).
Regarding claim 1, Liu discloses an electric vehicle (paragraph for figure 6) comprising:
an electric motor (paragraph for figure 6) for transmitting torque to a wheel;
a clutch pedal (figure 5) operated by driver; and
a torque controller (paragraph for figure 6) for controlling torque of the electric motor,
wherein, the torque controller is configured to control torque of the electric motor in response to an operation amount of the clutch pedal; see figures 5 and 6; and paragraph for figure 6.
Regarding claim 2, comprising a shift lever (figure 4) for selecting a mode of any one of a plurality of modes (1-6) in which torque characteristics of the electric motor differ in stages with respect to a rotational speed of the electric motor,
wherein, the clutch pedal is operated when the shift lever is operated,
wherein, the torque controller (paragraph for figure 6) is configured to control torque of the electric motor in response to the mode selected by the shift lever (figure 4)
Regarding claim 3, wherein, the torque controller is configured to change torque of the electric motor toward zero (the sensor data can be reduced or increased; see paragraph entitled “calculation example”) as the operation amount of the clutch pedal increases.
Regarding claim 4, wherein the torque controller is configured to change torque of the electric motor toward a value corresponding to the mode selected (1-6) as the operation amount of the clutch pedal decreases.
Regarding claim 5, wherein, the torque controller is configured to allow selection of a mode (1-6) by the shift lever (figure 4) when the operation amount of the clutch pedal (figure 5) is larger than a predetermined operation amount (sufficiently pressed).
Regarding claim 6, wherein, the torque controller has a plurality of preset patterns in which torque characteristics of the plurality of modes (1-6) are defined, wherein, the torque controller is configured to control torque of the electric motor according to a preset pattern selected from among the plurality of preset patterns.

Regarding claim 7, wherein, the torque controller is configured to acquire a virtual engine speed that simulates an engine speed (engine simulated speed); calculation example) assuming that a traveling condition of the electric vehicle is realized by a driving force of an engine based on a driving state of the electric vehicle, wherein the torque controller is configured to add an engine sound based on the virtual engine speed; see paragraph under “calculation example” subtitle 
 Regarding claim 8, further comprising an input device for arbitrarily setting torque characteristics of the plurality of modes (1-6).
Regarding claim 9, Liu discloses an electric vehicle that includes an electric motor for transmitting torque to a wheel and does not include an engine and a transmission connected to the engine and a clutch mechanism connected to the engine, the electric vehicle comprising: a shift lever (figure 4) operated by driver and configured to simulate an operation of the transmission; a clutch pedal (figure 5) operated by the driver when the shift lever is operated and configured to simulate an operation of the clutch mechanism; and a torque controller configured to control torque of the electric motor,
wherein the shift lever (figure 4)  is configured to select a mode (1-6) of any one of a plurality of modes in which torque characteristics of the electric motor differ in stages with respect to a rotational speed of the electric motor and output a signal including the selected mode to the torque controller, wherein the clutch pedal (figure 5) is configured to output a signal including an operation amount of the clutch pedal to the torque controller, wherein the torque controller is configured to control torque of the electric motor based on the signal including an operation amount of the clutch pedal and the signal including the mode selected by the shift lever; see figure 6.
Regarding claim 10, Liu discloses an electric vehicle comprising: an electric motor for transmitting torque to a wheel; a clutch lever (figure 5) operated by driver; and a torque controller (figure 6) for controlling torque of the electric motor, wherein, the torque controller is configured to control torque of the electric motor in response to an operation amount of the clutch lever (figure 5); see paragraph for figure 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose control of electric vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747